Citation Nr: 1142585	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left shoulder condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had unverified active duty service from September 1980 to March 1981, and verified service from November 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Because it requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim, unless no reasonable possibility exists that such assistance would aid in substantiating this claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

As already mentioned, it has been confirmed the Veteran had active military service from November 2004 to January 2006.  He has submitted lay statements from two fellow servicemen indicating they served with him during this time, that he hurt his left shoulder on September 10, 2005, when working on a cable job at Camp Arifjan in Kuwait, and that he subsequently was assigned to work at the office as Supply Sergeant due to that injury.  One of these statements acknowledges he never actually went for treatment of this injury, although advised to go to sick call and have it checked out, but that he is now having problems with this shoulder and is getting treatment for it at the local VA Hospital in Puerto Rico.


The Veteran has explained that he did not obtain treatment for that left shoulder injury while in service because he was a squad leader and wanted to prove to his subordinates that he could do his job.  His recent VA treatment records indicate he has been diagnosed and treated for left shoulder impingement syndrome and is status post left shoulder partial acromionectomy.

So there is supporting lay testimony attesting to this claimed left shoulder injury in service, confirmation that he has current disability referable to this same shoulder, and suggestion this present disability is a residual or consequence of the injury in service.  He therefore is entitled to a VA compensation examination for a medical nexus opinion concerning this determinative issue of causation.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Prior to affording him this VA examination, however, the RO/AMC should obtain all of the records concerning his evaluation and treatment for this claimed disability since service - especially those located at the local VA Medical Center (VAMC) in San Juan dated since July 2007.  38 C.F.R. § 3.159(c)(2).  At minimum, the Board has constructive notice of the possible existence of these additional VA treatment records, even if not physically present in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his left shoulder since July 2007.  If he has, and with any necessary authorization, obtain these additional records.  This especially includes, but is not limited to, those at the local VAMC in San Juan.


Document all efforts to obtain all identified records.  If, after sufficient follow-up attempts, certain records are not obtained, and it is determined these records do not exist or that further attempts to obtain them would be futile, then also document this in the claims file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current left shoulder disorder is a residual or consequence of his claimed injury in service on September 10, 2005, when working on a cable job at Camp Arifjan in Kuwait.  The Veteran readily concedes he did not receive any actual treatment for this claimed injury while in service, rather, not until after service from VA, but the VA examiner cannot use the absence of any treatment in service, such as ordinarily would be reflected in service treatment records (STRs), as opposed to the experiencing of relevant symptoms, as the only or sole reason for disassociating any current left shoulder disability from service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  But having said that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony (and, in this particular instance, also against the supporting lay or buddy statements that also have been submitted on his behalf).  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

So, for purposes of this opinion, the examiner should assume the injury in question occurred and comment on whether the disability the Veteran now has in his left shoulder is consistent with this type of injury or trauma or, instead, more likely the result of other unrelated factors or causes.

It therefore is absolutely essential the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

When commenting, the examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby advised that, pursuant to 38 C.F.R. § 3.655, failure to report for this requested VA examination may result in an adverse determination, inasmuch as his claim will then have to be rated based on the evidence already in the file.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


